United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                    IN THE UNITED STATES COURT OF APPEALS        December 2, 2003
                            FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                                No. 03-20469
                              Summary Calendar



                              DORRIS N. GLOVER,

                                                     Plaintiff-Appellant,

                                    versus

          JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                      Defendant-Appellee.

                           --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                          USDC No. H-01-CV-3843
                           --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Dorris N. Glover appeals the district court’s summary judgment

affirming the Commissioner’s decision to deny her applications for

a   period     of    disability,   disability   insurance   benefits,     and

supplemental security income pursuant to the Social Security Act.

Glover argues that the administrative law judge (ALJ) relied on

defective hypothetical questions in denying her disability benefits

and that consequently the ALJ’s decision was not supported by

substantial evidence; that the ALJ failed to properly consider her

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
subjective    complaints   of   pain;   and   that   the   ALJ   abused   her

discretion in denying Glover’s request for a medical expert to

testify at the hearing.

     Contrary to Glover’s contentions, the hypothetical questions

posed to the vocational expert (VE) by the ALJ were not defective,

as the questions reasonably incorporated all of the disabilities

recognized by the ALJ.     Bowling v. Shalala, 36 F.3d 431, 436 (5th

Cir. 1994).    Glover’s counsel was also given the opportunity to

suggest to the VE additional disabilities, including Glover’s pain

and the side effects of her pain medication, not recognized by the

ALJ’s findings.    Id.

     Although Glover contends that the ALJ’s findings based on the

hypothetical questions were not sufficiently supported, record

evidence adequately supports the disabilities recognized by the

ALJ, see id., and substantial evidence supports the ALJ’s finding

that Glover’s limitations were not totally disabling.            See Johnson

v. Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988).        The ALJ considered

all of the evidence presented at the administrative hearing.              The

ALJ determined that although Glover had severe impairments, she was

still capable of performing substantial gainful activity.             These

findings are supported by the medical records Glover submitted in

support of her applications.        See Johnson, 864 F.2d at 343-44.

Furthermore, the ALJ’s determination regarding the disabling nature

of Glover’s pain is entitled to considerable deference.           Chambliss

v. Massanari, 269 F.3d 520, 522 (5th Cir. 2001).           In light of this

                                    2
standard, and considering the lack of objective medical evidence

corroborating Glover’s subjective complaints of pain, we must

uphold the ALJ’s conclusion that Glover’s alleged pain was not

sufficient enough to prevent substantial gainful employment.        See

id.; Johnson, 864 F.2d at 347.

          Finally, although Glover contends that the ALJ abused her

discretion in denying her request for a medical expert to testify

at her hearing, Glover points to no evidence that, had the ALJ

allowed a medical expert to testify, would have been adduced at the

hearing and that could have changed the result of the proceeding.

Brock v. Chater, 84 F.3d 726, 728-29 (5th Cir. 1996).          Because

Glover fails to show that she was prejudiced by the ALJ’s denial of

her request for a medical expert, her argument that the ALJ abused

her discretion is without merit.         See id.

          Accordingly, the district court’s judgment is AFFIRMED.




G:\opin-sc\03-20469.opn.wpd          3